Citation Nr: 1126419	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pain and symptoms of arthritis.

2.  Entitlement to service connection for muscle spasms.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from August 1981 to August 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania.

The issues of service connection for joint pain with symptoms of arthritis and muscle spasms were previously before the Board in December 2009, at which time they were remanded for additional development.  

Due to conflicting statements, it is not clear if the necessary development directed by the prior remand has been completed; the Board in turn is remanding the claims to the RO via the AMC in Washington, DC.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the May 2011 Informal Hearing Presentation, the Veteran's representative raised the issues of service connection for fibromyalgia and myositis.  However, as the Agency of Original Jurisdiction (AOJ) has not initially adjudicated these additional claims, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


REMAND

In his October 2001 claim for benefits, the Veteran, in pertinent part, claimed entitlement to service connection for generalized joint pain with symptoms of arthritis and muscle spasms but he did not direct his argument toward any specific joint group.

As pointed out in the prior remand, according to the service treatment records, the Veteran complained of and received treatment for a variety of orthopedic conditions to include knees, right wrist, shins, right shoulder, upper arm, neck, and low back which was diagnosed as grade 1 spondylolisthesis.

During the course of this appeal, the Veteran has been service connected for disabilities to the right shoulder (10 percent), right wrist (0 percent), lumbar spine (10 percent), and for shin splints (10 percent for each lower extremities). Therefore, many of the symptoms he has reported have been addressed in other claims.

The Board further noted that during an examination in May 2003, the Veteran exhibited normal mobility and musculoskeletal development.  The examining physician was not able to clearly characterize the Veteran's joint complaints, but believed the symptoms were indicative of polyarthritis.

At subsequent evaluations in May 2005, November 2005, July 2006 and May 2007, no musculoskeletal symptomatology was observed.  In light of this medical history, the Board requested further VA examination to identify the Veteran's current nonservice-connected musculoskeletal disorders and to determine whether such disorders are related to active duty service.

A VA examination was conducted in March 2010.  However, before the examination, the Veteran and his spouse expressed confusion as to the reason for the compensation examination.  They indicated that they had not filed a compensation claim.  Further, the Veteran reported that he had been granted service connection for several disabilities, and he also had rescinded the appeal several years ago (although the claims file does not contain this withdrawal of the claims).  Moreover the examiner noted that in reviewing a March 2009 document from the Veteran's representative (which included a request for examination), neither the Veteran nor his spouse signed the document.  The Veteran also pointed out that this document also contained an incorrect address.  The Veteran has since submitted a current address.  The examiner conducted the examination but noted that the Veteran's sole complaint concerned the cervical segment of the spine.  

In the May 2011 Informal Hearing Presentation, the Veteran's representative indicated that he contacted the local representative and according to correspondence on record in their office the Veteran had not withdrawn the appeal.

As noted above, in a January 2004 the Veteran was granted service connection for several orthopedic conditions to include the lumbar spine, right wrist, shins, and right shoulder.  The Board notes that a notice of disagreement was received in March 2004; a Statement of the Case was issued in June 2007; and a Appeal To Board Of Veterans' Appeals (VA Form 9) was received in August 2007.  Significantly, neither the notice of disagreement nor the VA Form 9 were signed by the Veteran.  It appears that all remaining procedural actions were initiated by the Veteran's representative.

The Board also notes that the Veteran's representative in the March 2009 Statement of Accredited Representative in Appealed Case (VA Form 646) refers to the issue of service connection for muscle spasm and arthritis like symptoms under the presumptive regulations that pertain to undiagnosed illnesses under 38 C.F.R. § 3.317.  As such, it is not clear if the Veteran's remaining claim is for a cervical spine disability, myositis, fibromyalgia, and/or muscle spasms and arthritic symptoms under 38 C.F.R. § 3.317.  The Board is aware of the Court's often stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").  

Consequently, the Board finds that further clarification is needed regarding the claims.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Since the Veteran has indicated that he has not received any of the VA notices because he had relocated, additional procedural notices may have to be resent.  The record indicates that when the Veteran initiated his claims in October 2001, he was residing in Europe.  The Veteran was contacted by VA in August 2007, at which time he indicated that he no longer lived in Europe and provided his new address in Seffner, Florida.  All correspondence was addressed to that residence until March 2011 when the VA was notified that his address had changed to Apollo Beach, Florida.  It is not clear from the record which notices he received as none of the RO's correspondence was returned by the postal service.  In order to avoid any potential prejudice to the Veteran by the lack of due process and to give the Veteran every possible consideration in connection with this claim, the RO should provide a Veterans Claims Assistance Act of 2000 (VCAA) notification which includes laws and regulation that pertain to undiagnosed illnesses (only if he wishes to pursue such a claim).     

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and have him clarify the status of his claim.  If he wishes to withdraw all claims he should do so in writing.  If he wishes to continue his claim(s) he should specify what disability or disabilities he is requesting service connection, to include but not limited to multiple joints, muscle spasms, cervical spine disability, fibromyalgia, or myositis.  

2.  According to the Veteran's response, the RO/AMC shall take the necessary steps in developing the specific claim(s).  For instance, if the Veteran is claiming disabilities due to undiagnosed illness under the provisions of 38 C.F.R. § 3.317, a VCAA notification should be sent and a Persian Gulf Protocol examination should be scheduled.  However, if he is only claiming service connection for a cervical spine disability, another examination is not necessary.  This is left to the discretion of the RO/AMC.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  If the Veteran wishes to pursue his claim(s), the RO/AMC will then readjudicate the Veteran's claim(s).  If the benefit(s) sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

If reexamination is necessary, the Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


